Title: To James Madison from Hubbard Taylor, 6 December 1812
From: Taylor, Hubbard
To: Madison, James


Dear SirClarke County Decr 6th. 1812
Notwithstanding the length of time since I addressed a letter to you, be assured it has not been in the least degree owing to the want of respect for your person, or a steady adherance and full confidence, in the wise political system you have invariably recommended, and so far as depended on yourself decisively adopted, to promote the peace, happiness & preservation of our much beloved Country; but it has been entirely occationed by a full conviction of the great pressure of important & w[e]ighty pub[l]ic official duties, necessarily devol[v]ing on you, and having no Matter of private concerns absolute[l]y requiring any special communicati[o]n. The little I have to transact for you, is duly attended to.
My avocation being at present exclusively agricultural I have no great oppertunity to collect as much of public opinion as at some other periods of my life, but I am still on the enquiry. Your Message to Congress is highly approved, if they will act up to its contents with considerable uninimity, and decision, we shall have noth[i]ng to fear in the reseult. The measures that has been persued towards Great Britain ought to give satisfaction to all true Americans, and cement us together as a band of brothers, but unfortunately this is not the case, for notwiths[t]anding the little deviation from the prenciple in this State, and some others it is very different in Many other states, and shame to the American charector thet such should be the case. But, I do yet believe, we have a sufficient proportion of Virtue & patriotism, to bear us out successfully in the Contest.
I am extreamly sorry that Genl. Hopkins failed in his first expedition against the Indian villages, the cause of this is variously represented, by those of the party. I hope the Animosities and hart burnings thet seems to be at present Kindleng up, on thet subject will soon subside and be extinguished. Many of the offic[e]rs I have seen attatches no blame to the Genl. thet he was in extream ill health is admited by all—and the charge of intemperence I am assured by those on whom I can implicitly rely is not well founded. The Difficulty of restraining Volunteers within the due bounds of dicipline is almost at the first command impossible, I have no doubt, the incapacity & Electioneering policy of many of the subordinate officers as well as, many of the privates of the like temper, with some other causes I am not acquainted with, all combind to defeat the object particularly the ignorence or design of the Pilots & guides. I flatter myself thet the Expedition on which the Genl. is now gone will terminate more advantagiousley. The former one probably saved Russell & Edwards, by drawing out the Indians in persuit of the Genls. troops. The Increase of the pay of the troops that has been recommended in your Message and likely to be adopted is particularly pleasing to the Citizens in this Country.
The only fear as to our No W. Army is the difficulty of supplies of pro[v]isions & Cloathing for the Six months Volunteers in Service, they went out thinly Clad not Knowing thet their Winter Cloathing would have been taken on at the public expence, & believing too, thet they would be in Canada before the Winter sit [sic] in, & further they had been led to believe Cloath[i]ng could be there obtained, this I know from my own Knowledge, Much has, & much more will be said on this subject & the Mismanagement of regulateions for C[l]oathing & provisions, in the public prints from different motives, first the Fideral party both in & out of the Army from this quarter spares no pains to abuse ev[e]ry thing thets done secondly the Malcontents of the Republican’s partially gives into it—& indeed some others without reflecting on the extream difficulties attending the transportati[o]n by land, thro such a Country at such a distance rather acquiescess in the Complaint instead of searching in to the real causes and seting th[e]m in clear light before the public—thet the hu[r]t may not have been done in every instance is highly proba[b]le, but the means thet have be[e]n adopted were at thet time the best advised I have no doubt: and I am fretted to see men who cannot have lenity enough to believe in the honest integrity of the department thet directs those matters specially, without imputing it to ignorenc[e] and neglect, when it is so evident, thet it has been in a great degree owing to the peculiar situation of things and circumstances so mixed & so far distant from the department of War. I have mentiond these things thet you might see as far as my weak judgemnt can direct me, what course I am persuing—for I always want to unite, instead of widin the bond of all parties in this the time of danger.
I have had the satisfacti[o]n again to be an Elector we met on the 2d. Int: and gave a Unanimous Vote for yourself and Mr. Gerry. I do assure you Sir, thet I can with pleasure say the Vote was not the only gratification I had, but the warm expressions of high respect & personal attatchment, for you, and the gr[e]at Zeal for the political System you have persued in your department, & recommended to Congress, was I might say, unlimited & believed to pervade the districts thet they represented almo[s]t as Universally.
The advices you get from the Army will be so much more correct then we get from private hands thet I shall not trouble you with any thing on thet head. My Son Hubbard is out with the Army. He equiped himself as a Horse man, & set out before he heard of the serrender of Detroit, he then joind Colo Re. M. Johnstens troops of Mounted Riffle men, & since there return, was about doing business in the quarter Master’s depart. for my Brother James, & since the appointment of Colo. Morrison he is Acting A. Q M. to him for Genl. Tuppers Brigadge, his last letters says he intends to see Canada this winter if the troops to which he is attached are permited to advanc[e] which he sincerely wishes may be the case. He also speaks of the very great difficulty of the transportation of provisions & Military Stores th[r]ough thet Country his last was dated at McAuthers Block House about Forty Miles from Urbanna, and about 60 from the Rapids.
I spent an evening a few days ago with our friend Judge Todd, who and Mrs Todd were in good health, it was some time after there arrival before I had an opportunity of an acquaintance, I am much pleased indeed.
You will be pl[e]ased to present my best respects to gether with Mrs Taylors to Mrs Madison and accept our best wishes for her & your health and happin[e]ss. Mr. George Shannon takes in the Votes of the Electors, he is the Young Man thet lost his leg in the Battle with the Indians in taking home the Osaage Indian Chife and was also in the Expedition with Lewis & Clark to the Pecific Ocean, he intends to petition for some Compensation, in consequence of his being disabled. I must beg you will excuse any improper remarks I may have made in this hasty letter & be assured I am with great esteem Dear Sir Yr: affe. Friend & ob srt
Hubbard Taylor
